For Immediate Release December 7, 2007 Florida Times-Union Publisher Carl Cannon to Retire AUGUSTA, Ga.(December 7, 2007)— Carl N. Cannon, executive vice president of newspapers for Morris Publishing Group and publisher of The Florida Times-Union, will step down as executive vice president and publisher at the end of December and retire from Morris Communications Company in August 2008. The announcement was made today by William S. Morris III, chairman of Morris Communications. Cannon has been with Morris Communications for 42 years and has been publisher of the Times-Union in Jacksonville since 1990. After he leaves these positions, he will continue with Morris Communications, Morris Publishing’s parent company, as an executive vice president focusing on corporate duties, including the company’s visitor publications in Europe, until his retirement. “Carl Cannon is one of the finest executives I have ever had the pleasure of working with,” Mr. Morris said. “His leadership skills and management expertise have been instrumental in helping our company grow and prosper over his career, and he will be deeply missed.” Cannon, a native of Vidalia, Ga., began his career with Morris Communications in 1965 as an advertising sales representative at The Augusta Chronicle after graduating from the Henry W. Grady School of Journalism at the University of Georgia. He was retail advertising manager at the Chronicle in 1972, when he was promoted to advertising director of the Lubbock (Texas) Avalanche-Journal. In January 1983 he became general manager of the Amarillo (Texas) Globe-News. In July 1988 he was named Western Group newspaper manager on the corporate staff of Morris Publishing. “I’ve had a wonderful career with Morris, especially my time as publisher here,” Cannon said. “I admire the quality of the people who work at the Times-Union, and the quality of the products they put out and their commitment to Jacksonville. “Although I will miss the day-to-day operational role, I feel as though the time is right to step down. I have enjoyed the many years I have been with the Morris family and look forward to further corporate work until I formally retire.” Cannon has participated in numerous community activities in Jacksonville and said he expects to stay involved. He has served on the boards of and held the chairman’s position for the Jacksonville Symphony Association, The Gator Bowl Association, YMCA of Florida’s First Coast, and the Jacksonville Zoo and Gardens. He is past president of the Florida Press Association and the Florida Press Service, and is president-elect of the Jacksonville Downtown Rotary. He and his wife, Rita, have three children and five grandchildren. -1- William S. Morris IV, president and CEO of Morris Publishing Group, said Cannon was a great support when he was publisher of the St. Augustine (Fla.)
